DETAILED ACTION

This Office action is responsive to the following communication:  Request for Continued Examination filed on 15 February 2022.
Claim(s) 1-20, 22, and 24 is/are pending and present for examination.  Claim(s) 1, 6, 11, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 202 has been entered.
 
Response to Amendment
Claims 1, 2, 6, 7, 11, 12, 16, 17, 20, 22, and 24 have been amended.
No claim has been newly added.
Claims 21 and 23 have been cancelled.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2022 is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 6, 11, and 16, the claim(s) recite(s) in part “monitoring performance indicators,” “accessing the monitored performance indicators,” “accessing mappings for performance indicators of the one or more individual subscribers to sub key quality indicators…,” “accessing mappings for SKQIs to key quality indicators…,” “configuring first and second functions,” “generating first structure query language (abbreviated SQL) statements… and second SQL statements,” and “calculating the SKQIs… (and) the KQIs).”
The aforementioned limitations are interpreted to be the observation or judgment about mappings of data and making calculations and, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “non-volatile storage” and “a tangible non-transitory computer readable storage media,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, “monitoring performance indicators that are based on calls made by one or more individual subscribers” in the context of this claim may encompass the user mentally evaluating performance indicators related to calls made on a network. Secondly, the “accessing” feature in the 
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. Additionally, the claimed feature of “storing the generated first SQL statements and second SQL statements in non-volatile storage” is merely insignificant extra-solution activity, i.e., necessary data storage. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “accessing, “ “configuring,” “generating,” and “calculating” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  Furthermore, while the claim recites the feature of “improving efficiency and increase accuracy of calculating KQIs by performing operations, said feature lacks the specific additional elements that improve a computer or other technology or implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. 
At step 2B, the "providing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "presenting offers and gathering statistics."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 
As per claims 2, 7, 12, and 17, the limitations are directed towards “calculating the KQIs.” The limitations elaborate upon the aforementioned “Mental Process” of calculating, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claims additionally recited the features of “executing the generated first SQL statements” and “storing the calculated SKQIs and KQIs in non-volatile storage.”  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because executing SQL statements and storing the results, only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 3, 8, 13, and 18,
As per claims 4, 9, 14, and 19, the limitations are directed towards comparing KQIs to past KQIs.  The limitations directed towards comparing performance indicators are interpreted to be the observation or judgment about mappings of data, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claim also recites “generating alerts” which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 5, 10, and 15, the limitations are directed towards implementing the functions in executable compiled code, which is an additional element beyond the above identified judicial exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implementation of programs in compiled code only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 20 and 22, the limitations are directed towards the additional elements of implementing the claimed features within a system that comprises, processors and memory.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implementation of the features within a computer system only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 
As per claim 24, the limitations are directed towards “performance values of the diverse wireless communication network.” The limitations elaborate upon the aforementioned “Mental Process” of calculating, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  
The claims additionally recited the features of “executing the generated first SQL statements” and “storing the calculated SKQIs and KQIs in non-volatile storage.”  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because executing SQL statements and storing the results, only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
	Accordingly, the aforementioned claims above are not patent eligible.

	Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 6, 11, and 16 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to calculate and present SKQIs and KQIs does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather, their collective functions merely provide conventional computer implementation.  Furthermore, while the claim may recite ”improving efficiency and increasing accuracy of calculating KQIs by performing operations,” it is noted that said recitation lacks the specific link between how the operations would indeed improve efficiency and increase accuracy.  
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 6, 11, and 16 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or Id.
Applicant asserts the argument that “even under the broadest reasonable interpretation, providing information for display in a dashboard of a display device, particularly information corresponding to calculated SKQIs or KQIs, as set forth earlier in these claims, is more than a mere mental process.”  See Amendment, pages 13-14.  We respectfully disagree.
The aforementioned limitations are interpreted to be the observation or judgment about mappings of data and making calculations and, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “non-volatile storage” and “a tangible non-transitory computer readable storage media,” nothing in the claim element precludes the step from practically being performed in the mind.
Furthermore, with regards to utilizing a dashboard of a display device, we note that said feature does not provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited dashboard of a display device and that the use of generic computer components to display information does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting data for display on a device is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93").
For example, “monitoring performance indicators” in the context of this claim may encompass the user mentally evaluating performance indicators. Secondly, the “accessing” feature in the context of this claim encompasses the user mentally evaluating mappings of data. Additionally, “configuring first and second functions” in the context of this claim encompasses mentally or physically configuring and providing rolled upon performed indicators and SKQIs.  Additionally, “generating” SQL statements in the 
Thus, claims 1, 6, 11, and 16 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1, 6, 11, and 16 recite abstract ideas, namely a mental process. For the same reasons, the dependent claims are directed to the aforementioned abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that the cited features and “[t]he automation saves times and increases accuracy for network performance monitoring.”  See Amendment, page 16.  
In Enfish, the claims were directed to an improved database architecture, i.e., a self-referential table - "a specific type of data structure designed to improve the way a computer stores and retrieves data in memory." Enfish, 822 F.3d at 1339. Such a data structure has several distinct advantages over conventional relational databases, including: (1) faster searching of data than would be possible with the 
In Enfish, the Federal Circuit characterized the "directed to" inquiry as a stage-one filter to the claims, "considered in light of the specification, based on whether 'their character as a whole is directed to excluded subject matter."' Enfish, 822 F.3d at 1335 (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). In particular, the Federal Circuit interpreted the "directed to" inquiry as asking "whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea." Enfish, 822 F.3d at 1335 (emphasis added). "[T]he focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database)." Id. Based on the "plain focus of the claims," the Federal Circuit reached the conclusion that Enfish 's claims were directed to "a specific improvement to the way computers operate, embodied in the self-referential table," and, as such, were more than a mere abstract idea. Id. at 1336.
Because the Federal Circuit determined step 1 of the Alice two-step analysis was satisfied, Alice step 2 was not required. Id. In contrast to Enfish, Applicant' s claims are directed to an abstract ideas of 1) “generating” SQL statements in the context of this claim may encompass a user mentally determining the appropriate SQL statements to utilize to invoke certain calculations and functions, and 2) “calculating” the SKQIs and KQIs in the context of this claim may encompass a user mentally making the relevant calculations.  These features may be considered as abstract mathematical concepts and algorithms that could be performed in the human mind, or by a human using a pen and paper, without need of any computer or other machine. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372—73 (Fed. Cir. 2011) (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101.”); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) (“[Mental processes—or processes of human thinking—standing alone are not patentable even if they have practical application.”); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” (emphasis added)). Additionally, mental processes remain unpatentable 
Furthermore, data analysis and algorithms are abstract ideas. See, e.g., Alice 134 S.Ct. at 2355; Parker v. Flook, 437 U.S. 584, 589, 594—95 (1978) (“Reasoning that an algorithm, or mathematical formula, is like a law of nature, Benson applied the established rule that a law of nature cannot be the subject of a patent.”); Benson, 409 U.S. at 71—72. That is, “[wjithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350-51 (Fed. Cir. 2014) (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”).
Separately, we note Applicant' s claims do not improve the performance of a computer or solve a problem specific to computers or computer networks. Applicant' s Specification and arguments do not demonstrate the claims "provide more flexible and quicker computer-based searching," as the claims in Enfish did via a "self-referential table for a computer database." See Enfish, 822 F.3d at 1336, 1339. Instead, as previously recognized by the Examiner, the claims are directed to displaying calculations derived from SQL statements.
Moreover, as previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to calculate and return SKQIs and KQIs for display does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to calculate SKQIs and KQIs. 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 6, 11, and 16 do not integrate the recited abstract ideas into a practical application.  We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of a diverse wireless communications network system.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” 
In sum, the limitations of claims 1, 6, 11, and 16, considered individually and in combination, do not provide an inventive concept. For the same reasons, the dependent claims do not provide inventive concepts.
Conclusion
Claims 1-20, 22, and 24 are directed to abstract ideas (certain method of organizing human activity (commercial interactions, specifically advertising, marketing or sales activities or behaviors) and mental processes). The additional limitations of the claims, considered individually and in combination, do 
With respect to prior art, there is none applied. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7689455, Fliger
20100027432, Gopalan
20150271827, Hamalainen
9424121, Kushnir
9485679, Kreher
20130198767, Wang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Paul Kim/
Examiner
Art Unit 2152



/PK/